Citation Nr: 1115834	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to July 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  A hearing before the undersigned Veterans Law Judge was held at the RO in March 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's hearing loss is due to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  
38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence indicates that the Veteran has been diagnosed with bilateral hearing loss (as defined by38 C.F.R. § 3.385).  See, e.g., July 2007 VA examination record.  The Veteran contends that his hearing loss is the result of noise exposure from training exercises during service.  He has reported that he only used hearing protection in one ear during these training exercises.  He had post-service exposure to noise from hunting and working in construction and plumbing but has indicated that this noise exposure was less significant than that which he was exposed to during service.  The Veteran initially reported that his hearing loss onset gradually from 1991 to 1996.  He later amended this history to indicate that he began to experience diminished hearing acuity during service and that it continued to diminish after service.  See, e.g., August, September, and December 2006 VA treatment records.  

The Veteran is competent to report the nature and circumstances of his service, to include a history of noise exposure from firing weapons and hearing weapons fired during training exercises, and the Board finds the history of in-service noise exposure credible and consistent with his service in the Infantry, as reported on his DD-214.  See 38 C.F.R. §§ 3.303(a), 3.159(a)(2).  Thus, in-service noise exposure is conceded, and the remaining issue is whether the currently diagnosed hearing loss onset in service or is causally related to service.  

The record does not include a service entrance examination.  The April 1985 separation examination is available and documents that the Veteran denied hearing loss.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
35
15
LEFT
10
0
20
30
30

According to the post-service medical evidence associated with the file, the Veteran began seeking treatment for hearing loss in August 2006.  See August 2006 VA treatment record.  At that time, he reported a history of gradual hearing loss over the previous 10 to 15 years.  He was referred to the VA audiology clinic for a consultation.  The audiology consultation was conducted in September 2006.  At that time, the Veteran reported a history of bilateral hearing loss since 1985.  He reported a history of noise exposure during service due to artillery and blasts and civilian noise exposure from working in construction and occasional hunting.  After examination, the Veteran was diagnosed with bilateral sensorineural hearing loss that was worse in the left ear and referred to the VA ear, nose, and throat clinic based on his history of tinnitus and the pattern of the hearing levels in each ear.  The Veteran was seen in the ear, nose, and throat clinic in December 2006 and January 2007.  The records reflect the Veteran's history of hearing loss since service in the 1980s.  The Veteran explained that he was exposed to loud explosions and gunfire in service and that although he used an ear plug in the right ear, his left ear had been unprotected in order to hear instructions.  The treating physician noted that he reviewed the September 2006 audiogram.  He diagnosed the Veteran with asymmetric hearing loss and reported that the Veteran's history was "very consistent" with asymmetric noise exposure which was likely the etiology of the asymmetric hearing loss.   

A VA examination was conducted in July 2007.  At that time, the Veteran reported a history of military noise exposure to aircraft, gunfire, artillery, and grenades and civilian noise exposure to plumbing, construction work, and hunting.  After examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner provided an opinion in November 2007, after review of the record.  The examiner noted that the Veteran had hearing loss that would not be considered disabling according to VA standards when he was discharged from service.  As such, the examiner determined it was not likely that the Veteran sustained a hearing loss which would be considered disabling as a result of military noise exposure.  

In May 2008, the Veteran was evaluated by a private physician.  The physician noted that the Veteran was an Army Ranger who was exposed to extensive noise during service.  The physician added that the Veteran was an explosives expert who built and used his own explosives and shot extensively in simulated battlefield conditions and that the Veteran fired thousands and thousands of rounds from M16 in a confined concrete "jungle," known as Doughboy City.  The physician indicated that he had reviewed the Veteran's discharge audiogram which revealed a mild high frequency sensorineural hearing loss was consistent with a noise-induced loss.  The physician added that after discharge, the Veteran worked as a plumber/pipefitter, where the only noise exposure was intermittent and short-lived as a result of saw noise while cutting pipe.  After examination, the physician diagnosed the Veteran with noise-induced hearing loss.  The physician explained that the Veteran was too young to have much of an element of presbycusis and that he did not have any serious systemic disease which could hasten hearing loss.  Thus, the physician believed it was more probable than not that the "extreme and sustained" noise exposure during service was the principal cause of the Veteran's hearing loss.  The physician added that there was significant evidence in the literature that repetitive acoustic trauma can cause progressive hearing loss even after noise exposure has been withdrawn.  See May 2008 McGee treatment record and statement.   

After review of the evidence, the Board finds that service connection is warranted.  The Board acknowledges that the separation examination does not reflect hearing loss, as defined by VA, that the record does not reflect a diagnosis of hearing loss until 21 years after separation, and that the record includes a negative nexus opinion.  Initially, the Board notes that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, the Board finds the absence of hearing loss, as defined by VA, at the time of separation is not dispositive and the VA examiner's opinion lacks probative value.  The Board also finds that the absence of evidence of hearing loss for more than 21 years after separation is not dispositive.  The Veteran is competent to report a history of extensive noise exposure during service, limited unprotected noise exposure after service, and diminished hearing acuity during and since service, and although the Veteran denied hearing loss at separation and initially only reported the existence of diminished hearing since 1991, the Board nevertheless finds the Veteran's history of continuous symptoms credible and consistent with the nature of his service, the evidence of diminished high frequency hearing acuity at separation, and the findings of the private and VA physicians that the Veteran's current hearing loss is noise-induced.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  See also Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir. July 3, 2007) (the layperson may be competent to identify the condition where the condition is simple).  The Board notes that the private physician's opinion appears based, in part, on a belief that the Veteran was an Army Ranger and explosives expert during service.  Although this belief is contradicted by the record, the Board finds the private physician's opinion that the Veteran has noise-induced hearing loss retains probative value as it is supported by a rationale unrelated to the history of service as an Army Ranger or explosives export.  Thus, in the absence of a probative negative opinion, and resolving all doubt in favor of the Veteran, the Board finds that the evidence is at a minimum in equipoise as to whether the Veteran's hearing loss is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hearing loss is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


